Citation Nr: 1139719	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  09-01 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from October 1969 to May 1972. 

This appeal to the Board of Veterans' Appeals (Board) is from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In January 2011, the Board remanded the claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development and consideration.  All requested development has been completed and the claims are once again before the Board.  


FINDINGS OF FACT

The most probative (competent and credible) evidence of record indicates the Veteran's bilateral hearing loss and tinnitus are unrelated to his military service, including to acoustic trauma from excessive noise exposure during service.


CONCLUSION OF LAW

1.  The Veteran's bilateral hearing loss was not incurred in or aggravated by his military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  His tinnitus also was not incurred in or aggravated by his military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether the claims have been properly developed for appellate review.  The Board will then address the claims on their underlying merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).  

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in December 2007.  This letter was sent prior to initially adjudicating his claims in April 2008, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  The letter informed him of the evidence required to substantiate these claims and of his and VA's respective responsibilities in obtaining this supporting evidence.

VA also fulfilled its duty to assist him by obtaining all relevant evidence in support of these claims that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained his service treatment records (STRs), service personnel records (SPRs), VA treatment records, and private treatment records.  As well, he had VA audiological examinations concerning his claims for hearing loss and tinnitus in April 2008 and again in February 2011.  These examinations were to determine whether these disabilities are attributable to his military service, including to try and reconcile differing opinions on this determinative issue.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Moreover, in having him undergo the additional VA compensation examination in February 2011, there was compliance with the Board's January 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and that appellate review may proceed without prejudicing him.

II.  Whether Service Connection is Warranted for the Claimed Disorders

The Veteran attributes his bilateral hearing loss and tinnitus to his military service, including especially to acoustic trauma, such as from explosions while in basic training.

Service connection may be granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.

To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, like organic diseases of the nervous system, such as sensorineural hearing loss, will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

As specifically concerning his claim for hearing loss, the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But according to VA standards, impaired hearing only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, it is not required that a hearing loss disability by these standards of 38 C.F.R. § 3.385 be demonstrated during service, or even within the one-year presumptive period following discharge, although a hearing loss disability by these standards of § 3.385 must be currently present to have a ratable disability.  If there is current ratable hearing loss disability, then service connection is possible if this current disability can be adequately linked to the Veteran's military service as opposed to other unrelated factors.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, 
post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes (i.e., 38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley, 5 Vet. App. at 159.  

Regarding the claim for tinnitus, it is defined as "a noise in the ear, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1956 (31st ed. 2007).  And, indeed, because of the inherently subjective nature of it, it is readily capable of even lay diagnosis.  Charles v. Principi, 16 Vet. App. 370 (2002).

A disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or was seen in service with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, link the current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears) already mentioned, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  See also Barr v. Nicholson, 21 Vet. App. 303, 310 (2007)

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

As previously acknowledged in the Board's January 2011 remand, there is no disputing the Veteran has bilateral (i.e., right and left ear) hearing loss and tinnitus.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In the absence of this proof, these claims necessarily would be invalid.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  A VA audiological evaluation performed in April 2008 revealed a 60-decibel loss at the 4000 Hz level for both ears.  The Veteran also submitted, several private treatment records, from Dr. K.S. and Dr. C.L, both dated in May 1992, and the other from J.D., MS CCC-A, in July 2008 noting his complaints of hearing loss.  Finally, the February 2011 VA examiner reaffirmed these diagnoses of profound sensorineural hearing loss in the right ear, and severe sensorineural mixed hearing loss in the left ear, and his reported history of constant tinnitus.

So resolution of these claims turns on whether these conditions are related or attributable to the Veteran's military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico  v. West, 209 F.3d 1322, 1326   (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998). 

The prior January 2011 remand noted that the Veteran's service treatment records (STRs) make no reference to any hearing loss or tinnitus.  An audiological evaluation performed at his pre-induction examination in August 1969 noted a zero-decibel loss at all Hz levels in his right ear.  Testing of his left ear revealed a 15-decibel loss at the 500 and 1000 Hz levels and a zero-decibel loss at the 2000 and 4000 Hz levels.  And an audiological evaluation performed at his separation examination in February 1972 revealed a zero-decibel loss at all Hz levels for both ears.  There is also no mention of tinnitus in this report, or at any other time in service.  So his STRs provide evidence against his claims.  See Struck v. Brown, 9 Vet. App. 145 (1996). 

The record also does not contain any evidence of sensorineural hearing loss within one year of the Veteran's discharge from service in May 1972, so meaning by May 1973.  Hence, he also is not entitled to any presumption regarding 
in-service incurrence of this condition.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

In fact, after his separation from service, the Veteran was not seen until May 1992, by Dr. K.S., for progressive hearing loss on the right side.  Dr. K.S. stated there was no history of any head trauma or otitis media but tinnitus was present.  Dr. K.S. also recorded the Veteran's history that, "[j]ust has known for a long time that his right ear did not work as well as his left."  Following a physical examination, Dr. K.S.'s diagnostic impression was, "Otosclerosis versus ossicular chain discontinuity.  Given lack of closure and normal tympanograms, [I] strongly suspect discontinuity."  The January 2011 remand noted that this opinion by Dr. K.S. did not appear to attribute the Veteran's hearing loss to noise exposure while in the military, rather, to otosclerosis or an ossicular chain discontinuity. 

Also in May 1992, the Veteran was also treated by C.L., D.O., for difficulty hearing - the chief complaint being "I can't hear."  Dr. C.L. noted the Veteran's history that he had first noticed decreased hearing twenty-five years earlier "per test while in the United States Army."  He also noted that the Veteran "has gradually had decreased hearing capability since that time."  Dr. C.L. noted Dr. K.S.'s impression that the Veteran may have some operablization for his decreased hearing.  The Veteran history included a surgically corrected deviated septum fourteen years earlier, as well as numerous nose factures.  He also had experienced a couple of near syncopal episodes in the last five to ten years, the etiology of which had never been determined. 

There are no additional treatment records, VA or private, until the Veteran's April 2008 VA compensation examination.  The April 2008 audiologist noted the Veteran's history of noise exposure in service while working as a relay radio operator in Vietnam (i.e. a constant tone from his headset), with no reported noise exposure after service, including at his job as a grain inspector.  Following an audiological evaluation, the VA audiologist diagnosed the Veteran with sensorineural hearing loss bilaterally and mixed hearing loss.  The audiologist concluded that "bilateral hearing loss and tinnitus is (sic) less likely as not (less than 50/50 probability) caused by or a result of acoustic trauma during military service."  The audiologist then provided the following rationale:  "The audiometric configuration seen today is not consistent with noise induced hearing loss.  There is no evidence of acoustic trauma during military service as he had normal thresholds at entrance and separation.  Tinnitus was not documented in the service medical record."

However, in the January 2011 remand, the Board noted that the April 2008 VA audiologist listed a diagnosis of sensorineural hearing loss bilaterally, which indicates noise-induced hearing loss, but then explained that the audiometric configuration is not consistent with noise induced hearing loss.  The audiologist also failed to mention the treatment records from 1992.  Further, the examiner acknowledged that he did not have the Veteran's claims file to review and also did not provide a sufficient discussion of the underlying medical rationale for the opinion.

Following this April 2008 examination, the Veteran also submitted an opinion from a private audiologist in support of his claims.  In a July 2008 report, J.D., 
MS CCC-A, recorded the Veteran's history of noise exposure while serving in the military, including being in close proximity to an explosion during a training mission, as well as exposure to artillery fire while on guard duty.  The audiologist stated that, although the Veteran's audiograms during service showed normal hearing, "it is documented in the histopathology literature that outer hair cell damage in the cochlea occurs prior to an individual ever showing a threshold shift on an audiogram, therefore it is more likely than not that [the Veteran's] hearing loss and tinnitus is [sic] related to his military noise exposure and it may have worsened as a civilian." 

In remanding these claims in January 2011, however, the Board also pointed out several deficiencies in this private opinion.  Again, there is no mention of the 1992 treatment records, which indicated that the Veteran's hearing loss and tinnitus did not result from acoustic trauma but from either otosclerosis or an ossicular chain discontinuity.  Also problematic is the complete lack of evidence that the Veteran was ever involved in combat, which calls into question the history of noise exposure from the exchange of artillery fire while on guard duty.

As a consequence of these two conflicting and deficient examinations, the Veteran was again scheduled for a VA audiological evaluation in February 2011, as a consequence of the January 2011 remand.  At that time, the examiner determined that the Veteran's bilateral hearing loss and tinnitus is not caused by or a result of his military service.  The examiner acknowledged that the Veteran was likely exposed to high risk noise levels, but again points to the February 1972 separation examination's normal auditory threshold readings.  Consequently, the examiner concluded that there is no evidence military noise exposure resulted in acoustic trauma and the subsequent hearing loss.  In fact, the examiner state there was evidence to the contrary because noise induced hearing loss indicates that detrimental effects of noise on hearing are seen immediately and do not manifest at a later date.  Moreover, the examiner stated that the Veteran's current hearing loss is not noise induced, as supported by Dr. K.S.'s findings in 1992 that the Veteran possibly had otosclerosis or discontinuity.  The Veteran also reportedly had a stapendectomy-a middle ear procedure-in 1982.  The examiner also stated that the results of the February 2011 examination are commensurate with Dr. K.S.'s findings in 1992, namely that the mixed component of the Veteran's left ear hearing loss is a result of middle ear pathology and not noise exposure.  As for tinnitus, the examiner stated there was no audiological basis or support for this claim.  

The February 2011 VA examiner reviewed the entire claims file, including the private treatment records dated in May 1992 from Dr. K.S. and Dr. C.L., and July 2008 from J.D., MS CCC-A.  More importantly, the examiner discussed all the competent evidence in the claims file and provided a sufficient underlying medical rationale of the opinion.  This February 2011 examiner was able to rectify all deficiencies in the April 2008 examination and discussed the specific reasons for not associating the Veteran's hearing loss and tinnitus with his military service but, instead, to other unrelated factors, as Dr. K.S. determined in the May 1992 private treatment record.  Further, the Board finds this opinion constitutes compelling evidence against these claims for service connection.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.") 

There has been no challenge to the competency or credibility of this unfavorable medical opinion.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) (Where an appellant does not challenge a VA medical examiner's competence or qualifications, VA need not affirmatively establish the examiner's competency).  See also Cox v. Nicholson, 20 Vet. App. 563 (2007) (The Board may assume the competency of any VA medical examiner, including nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1) , the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.).

The Board acknowledges that the Veteran is certainly competent to proclaim having experienced relevant symptoms during and since service, indeed, even absent any contemporaneously dated medical evidence such as actual treatment records.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the presence of the claimed disability, including during service, even where not corroborated by contemporaneous medical evidence such as treatment records (STRs, etc).  But his lay testimony concerning this, while competent, also has to be credible to ultimately have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board therefore may consider the absence of any indication of a relevant medical complaint until relatively long after service, here approximately 20 years after his separation from active duty, as one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Cf. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, actual evidence that weighs against a party, must not be equated with the absence of substantive evidence).  Ultimately, the Board must consider all the evidence relevant to the claims, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

In making this credibility determination, the Board does not find the Veteran's statements concerning the causes of his claimed disorders to be credible in terms of these disorders dating back to the injuries in service.  This is true because the February 2011 VA audiologist also conceded, so readily accepted, the Veteran's noise exposure in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).  But this examiner nonetheless ultimately determined the cause of the Veteran's hearing loss and tinnitus was unrelated to that noise exposure in service and even attributed it to a different cause all together, middle ear pathology.  So even acknowledging there is proof of his claimed disorders, and proof of injuries in service, there still is no competent and credible evidence of record establishing the required correlation between these current disabilities and his military service.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  See also Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

Moreover, for non-combat Veterans providing non-medical related testimony regarding an event during service, Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  So, as an example, it is entirely permissible in this circumstance to have the expectation of some mention (e.g., a pertinent complaint, etc.) during service of a relevant injury and consequent symptom that could have later led to the condition now being claimed.  See Kahana v. Shinseki, No. 09-3525 (U. S. Vet. App. June 15, 2011) (indicating the Board cannot make categorical or summary rejections of lay evidence but must, instead, provide discussion of the reasons and bases for not accepting it).

Accordingly, the Board finds that the preponderance of the evidence is against these claims for service connection for bilateral hearing loss, tinnitus and vision impairment.  So there is no reasonable doubt to resolve in the Veteran's favor, and these claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

The claim of entitlement to service connection for bilateral hearing loss is denied.

The claim of entitlement to service connection for tinnitus is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


